Citation Nr: 1542756	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and earned, among other commendations, a Purple Heart Medal for injuries sustained in combat in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a hearing at the RO in February 2010 before a local Decision Review Officer (DRO).

In an April 2013 statement, the Veteran indicated that he had been let go from his job of 15 years.  He related that his depression was getting in the way of his job and interviews.  The Board notes that the Veteran has not filed a formal claim for a TDIU.  However, on these facts, the Board finds that it was reasonably raised by the record during the course of his appeal for increases in his disability and as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are applicable to the current appeal.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  PTSD

In a July 2015 brief prepared and submitted by the Veteran's accredited representative, it was noted that the Veteran last underwent VA mental compensation and pension examination in November 2011.  In the brief, it was specifically argued that the Veteran's symptomatology has become worse since that examination.  See July 2015 brief, p. 2.  

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  In light of the specific assertions that the Veteran's psychiatric condition has worsened since his November 2011 VA compensation and pension examination, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his psychiatric disability.

II.  TDIU

As noted above, a TDIU claim has been inferred, and as such, the provisions of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) are applicable to the current appeal.

The Board notes, however, that the RO has not considered the Veteran's entitlement to a TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.

The RO's or the AMC's letter should specifically explain how to establish entitlement to a TDIU.  The RO or the AMC should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

4.  Schedule the Veteran for an updated examination to
assess the current severity of his psychiatric disability.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact his psychiatric disability has on work.

5.  After completing the development above, if the Veteran has filed a formal application for a TDIU, afford the Veteran a VA Social and Industrial Survey, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner should be provided a complete copy of the Veteran's claims file (to include any relevant records in Virtual VA) and must review the file in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




